Citation Nr: 1143801	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-00 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a chronic skin disorder.  

2.  Entitlement to service connection for a dental disorder.  

3.  Entitlement to service connection for a chronic kidney disability, diagnosed as glomerulopathy.  

4.  Entitlement to service connection for the residuals of prostate cancer.  


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1956 to September 1958.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2011, a travel board hearing was held before the undersigned in St. Petersburg, Florida.  A transcript of the hearing is associated with the Veteran's claims file.

The issues of service connection for a chronic kidney disability and the residuals of prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  Service connection for a chronic skin disability was denied by the RO in a January 2003 rating action on the basis that a chronic skin disability, verruca, was not demonstrated during service or until years thereafter and was not shown to have been caused by any in-service event.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  Since the January 2003 decision denying service connection for a chronic skin disability, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

3.  The Veteran's claim for service connection for a dental disability was received at the RO in August 2007.

4.  The Veteran does not have a dental disability resulting from combat wounds or service trauma.  

5.  The Veteran's current claimed dental disabilities, replaceable missing teeth, are not subject to service-connected compensation.  


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the January 2003 decision of the RO that denied service connection for a low back disability is not new and material; thus, service connection for this disability is not reopened, and the January 2003 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria for service connection for dental disability, including for treatment purposes only, have not been met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161, 17.164 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  An October 2007 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, the evidence the Veteran was responsible for providing, and provided notice in accordance with Kent.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  Although the RO has not arranged for a VA examination regarding the issues decided herein, it is found that an examination is not necessary for adjudication of these issues.  Regarding the Veteran's claim relating to a skin disability, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  An examination regarding the issue of service connection for dental disability is not necessary since, as will be detailed below, the Veteran has failed to state a claim upon which relief can be granted.  See VAOPGCPREC 5-2004.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the claims.  

Reopening Service Connection for a Chronic Skin Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for a chronic skin disability was previously denied by the RO in a January 2003 rating decision on the basis that the Veteran did not manifest a chronic skin disability during service or in the years following active duty until February 2002 when verruca was assessed.  The Veteran did not appeal this determination.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the January 2003 denial of service connection for a chronic skin disability included the STRs that showed no complaint or manifestation of a skin disability, and VA outpatient treatment records showing treatment for a chronic skin disability, assessed as being verruca.  As there was no nexus established between the current skin abnormality and service or manifestations of continuous symptoms since service, service connection was denied.  

Evidence received subsequent to the January 2003 denial of service connection for a chronic skin disability includes additional VA and private treatment records, which primarily show treatment for the Veteran's renal disease, prostate cancer and glaucoma; and the testimony given by the Veteran and his wife at the Travel Board hearing in June 2011.  Regarding the treatment records, they primarily show treatment many years after service that does not indicate in any way that the Veteran has a chronic skin disability that is related to service.  Such evidence is not new and material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  

Regarding the hearing testimony, the Veteran and his spouse both related that the Veteran had a chronic skin disorder for many years since service.  The Veteran's spouse stated that she had known the Veteran since 1966 and that since that time he had had a chronic skin disorder.  In a veteran's claim for benefits, lay evidence can be competent and sufficient to establish a diagnosis of a condition when either a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis, or where lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  In the instant case, the lay testimony is not sufficient to establish that the verruca demonstrated many years after separation from service are related to a disability of service onset.  The STRs do not show any treatment for a skin abnormality and, while the Veteran stated that he received treatment from private physicians who are now deceased, in correspondence received by VA in October 2002, he dated the first such treatment from approximately 1963, some five years after separation from active duty.  Thus, the lay testimony does not establish continuity of symptomatology that could be utilized to reopen the previously denied claim.  

The Veteran has also testified that he believes that his chronic skin disability is the result of drinking contaminated water while he was stationed at Camp Lejeune, North Carolina.  The Board notes that review of the record and pertinent literature on the subject shows that while the Veteran was stationed at Camp Lejeune during 1957 and could have been affected by the contamination that was later found to have occurred at that facility, a chronic skin disability such as the Veteran is claiming is not one of those disabilities that has been scientifically related.  Specifically, verruca are not listed by the reports of the Agency for Toxic Substances and Disease Registry (ATSDR).  As such, this testimony is not considered to be material evidence upon which the claim may be reopened.  

As new and material evidence has not been received to reopen service connection for a chronic skin disability, the January 2003 decision is final and the claim must remain denied.  

Service Connection for Dental Disability

Dental conditions will be service-connected under the following circumstances:

(a) Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161. (b) Each defective or missing tooth and each disease of the teeth and periodontal tissues will be considered separately to determine whether the condition was incurred or aggravated in line of duty during active service. When applicable, it will be determined whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war. (c) In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered. Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service. (d) The following principles apply to dental conditions noted at entry and treated during service: (1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service. (2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service. (3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service. However, new caries that developed 180 days or more after such a tooth was filled will be service-connected. (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service. (5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service. (6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service. (e) The following will not be considered service- connected for treatment purposes: 
(1) Calculus; (2) Acute periodontal disease; (3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service. (f) Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C. 1712(b) and 38 CFR 17.93 to the extent prescribed and in accordance with the applicable classification and provisions set forth in this section. (a) Class I: Those having a service-connected compensable dental disability or condition may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function. There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment.

(b) Class II: (1)(i) Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: 
(A) They served on active duty during the Persian Gulf War and were discharged or released, under conditions other than dishonorable, from a period of active military, naval, or air service of not less than 90 days, or they were discharged or released under conditions other than dishonorable, from any other period of active military, naval, or air service of not less than 180 days; (B) Application for treatment is made within 90 days after such discharge or release. (C) The certificate of discharge or release does not bear a certification that the veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental X-rays) and all appropriate dental treatment indicated by the examination to be needed, and (D) Department of Veterans Affairs dental examination is completed within six months after discharge or release, unless delayed through no fault of the veteran. (ii) Those veterans discharged from their final period of service after August 12, 1981, who had reentered active military service within 90 days after the date of a discharge or release from a prior period of active military service, may apply for treatment of service-connected noncompensable dental conditions relating to any such periods of service within 90 days from the date of their final discharge or release. (iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within 90 days after the date of correction. (2)(i) Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place before October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They were discharged or released, under conditions other than dishonorable, from a period of active military, naval or air service of not less than 180 days. (B) Application for treatment is made within one year after such discharge or release. (C) Department of Veterans Affairs dental examination is completed within 14 months after discharge or release, unless delayed through no fault of the veteran. (ii) Those veterans discharged from their final period of service before August 13, 1981, who had reentered active military service within one year from the date of a prior discharge or release, may apply for treatment of service-connected noncompensable dental conditions relating to any such prior periods of service within one year of their final discharge or release. (iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within one year after the date of correction. (c) Class II (a): Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service- connected noncompensable condition or disability. (d) Class II(b): Those having a service-connected noncompensable dental condition or disability and who had been detained or interned as prisoners of war for a period of less than 90 days may be authorized any treatment as reasonably necessary for the correction of such service- connected dental condition or disability. (e) Class II(c): Those who were prisoners of war for 90 days or more, as determined by the concerned military service department, may be authorized any needed dental treatment. (f) Class IIR (Retroactive): Any veteran who had made prior application for and received dental treatment from the Department of Veterans Affairs for noncompensable dental conditions, but was denied replacement of missing teeth which were lost during any period of service prior to his/her last period of service may be authorized such previously denied benefits under the following conditions: (1) Application for such retroactive benefits is made within one year of April 5, 1983. (2) Existing Department of Veterans Affairs records reflect the prior denial of the claim. All Class IIR (Retroactive) treatment authorized will be completed on a fee basis status.

(g) Class III: Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability.

(h) Class IV: Those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability may be authorized any needed dental treatment.

(i) Class V: A veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 may be authorized such dental services as are professionally determined necessary for any of the reasons enumerated in Sec. 17.47(g).

(j) Class VI: Any veterans scheduled for admission or otherwise receiving care and services under chapter 17 of 38 U.S.C. may receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment. 38 C.F.R. § 17.161.

The Veteran asserts that he is entitled to service connection for a dental disability, as he testified at the travel Board hearing in June 2011 of loose teeth that he had during service.  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth", see 38 C.F.R. §3.381(a), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  
 
There is no allegation of dental trauma in service or that the Veteran is claiming service connection for a compensable disability in this case.  Thus, the Veteran does not have a Class I or Class II (a) service-connectable dental disorder.  As such, he is eligible for service connection for replaceable missing teeth for treatment purposes only.  

In examining whether the Veteran is entitled to service connection for treatment purposes only, the record reflects that the Veteran was discharged from service in September 1958 and that he did not file a claim for service connection for a dental disability until August 2007.  Because the Veteran did not file a claim for service connection for a dental disability within one year of his separation from service, or within one year of April 5, 1983, his claim is not timely, and he is not entitled to service connection for treatment purposes.  

Under these circumstances, the Veteran has failed to state a claim for service connection for a dental disorder that applicable law and regulations allow.  As such, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

New and material evidence not having been received, the appeal to reopen service connection for a chronic skin disorder is denied.   

Service connection for dental disability is denied.  


REMAND

The remaining issues on appeal are service connection for chronic kidney disability and service connection for the residuals of prostate cancer.  The Board notes that findings of the ATSDR, while not specifically singling out these disorders as being possibly caused by the volatile organic compounds (VOCs) discovered in the drinking water at Camp Lejeune, has indicated that there is a possible link.  It is noted that a VA examination has not been provided to the Veteran to ascertain whether there may be a relationship between his claimed disabilities of renal disease or prostate cancer and the in-service water contamination.  VA regulations establish a relatively low threshold for requesting medical examinations.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As noted, the record shows that the Veteran was stationed at Camp Lejeune in 1957 and so is considered to have been exposed to contaminated drinking water.  As such, examinations are found to be warranted.  

Accordingly, the issues of service connection for kidney disorder and residuals of prostate cancer are REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a VA medical examination(s) to ascertain the current nature and etiology of his kidney disability and prostate cancer residuals.  The examiner(s) should be requested to render the following opinions:
		A) Is it at least as likely as not (probability 50 percent of more) that the kidney disability is related to service, specifically to exposure to contaminated drinking water while the Veteran was stationed at Camp Lejeune during 1957?
		B) Is it at least as likely as not (probability 50 percent of more) that the prostate cancer is related to service, specifically to exposure to contaminated drinking water while the Veteran was stationed at Camp Lejeune during 1957?

The pertinent documents in the claims folder as well as addendums to VA Training Letter 11-03 should be made available for review in connection with this examination.  The examiner(s) should provide a rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issues of service connection for kidney disorder (diagnosed as glomerulopathy) and residuals of prostate cancer.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


